Citation Nr: 1432996	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  01-02 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability secondary to the service-connected right knee disorder.

2. Entitlement to service connection for a gastrointestinal disability, to include as secondary to the service-connected right knee disorder. 

3. Entitlement to service connection for a low back disability secondary to the service-connected right knee disorder. 

4. Entitlement to service connection for a left knee disability secondary to the service-connected right knee disorder. 

5. Entitlement to service connection for a right ankle disability secondary to the service-connected right knee disorder. 

6. Entitlement to service connection for a left ankle disability secondary to the service-connected right knee disorder. 

7. Evaluation of postoperative residuals of a right knee injury, currently rated as 30 percent disabling based on limitation of motion, and 10 percent disabling based on instability. 

8. Entitlement to a total rating based on individual unemployability (TDIU). 

9.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In connection with his appeal, the Veteran testified before the undersigned Veterans
Law Judge in Washington, DC, via videoconference in June 2002.   A transcript of
the hearing is associated with the claims file.  The Board observes that the Veteran has requested a second hearing; regardless, he withdrew his request in March 2014.

This case has previously come before the Board.  In October 2002, the Board the
reopened the claims of entitlement to service connection for a low back disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder.  The Board reopened the claim for service connection for gastrointestinal disability and psychiatric disability, and then denied the claim on the merits. In addition, the Board denied the claim for connection for gastrointestinal disability on a secondary basis.  The Board also denied reopening the claim for service connection for a bilateral hip disability and gastrointestinal disability, on a direct basis and a claim for increased rating for postoperative residuals of right knee injury.

The veteran appealed the Board's decision to the Court of Appeals or Veterans
Claims (Court). In September 2003, the Court granted a Joint Motion for Remand filed on behalf of the parties, vacating that part of the Board's October 2002 decision pertaining to the issues of an increased evaluation for postoperative residuals of a right knee injury, entitlement to service connection for a gastrointestinal disorder secondary to a service-connected right knee disorder, entitlement to service connection for a psychiatric disorder, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hip disorder, and whether new and material evidence has been submitted to reopen the claim for service connection for gastrointestinal disability on a direct basis.  

In May 2004, the Board remanded the reopened claims and claims subject the September 2003 Joint Motion, as well as the claims for TDIU and special monthly compensation based upon the need for regular aid and attendance or on account of being housebound.

In July 2007, the Board denied the Veteran's claims of entitlement to service connection for gastrointestinal disability, a low back disability, a left knee disability, and right and left ankle disabilities, as well the claim of entitlement to an increased rating for his right knee disability.  The July 2007 Board decision remanded the issues of entitlement to service connection for a psychiatric disability and whether new and material evidence had been presented to reopen the claims of entitlement to service connection for a bilateral hip disorder and a gastrointestinal disorder, as well as the claims for TDIU and entitlement to special monthly compensation.

In August 2008 the parties again filed a Joint Motion for Remand and the Court subsequently granted the motion and remanded all issues denied by the July 2007 Board decision. The Joint Motion pointed out that several physicians had indicated that the Veteran should be provided a gait mechanics analysis. 

In December 2008 the Board remanded the Veteran's claims, including instructions that the Veteran should be provided a detailed gait mechanics analysis. In September 2009 a VA examiner stated that any functional gait analysis would be of no forensic value.  He noted that the Veteran had a normal motor examination of both lower extremities with no evidence of instability in any weight bearing joints, in light of the very real potential for malingering, would negate the results of the functional gait analysis.  Consequently no gait mechanics analysis has been provided to the Veteran.

In February 2013, the Board reopened the claims for service connection for gastrointestinal and bilateral hip disabilities.  The Board also remanded these claims for service connection, on the merits, as well as the claims for service connection for a low back disability, a left knee disability, and right and left ankle disabilities, the claim for increased rating for postoperative residuals of a right knee injury, as well as the issues of entitlement to a TDIU and entitlement to special monthly compensation.  The case has since returned for the purpose of appellate disposition. For the following reasons, the RO is found to have substantially complied with the Board's remand instructions with respect to the claims herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2013 rating decision, the RO granted service connection for a psychiatric disorder, characterized as mood disorder, representing a full grant of matter previously on appeal.  As such, this matter is no longer before the Board.

In March 2014, the Veteran's representative submitted additional medical evidence-namely, treatment records from Arlington Orthopedics-along with a waiver of initial RO consideration of this evidence.  This evidence is accepted for inclusion in the appeal.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran failed, without good cause, to report for scheduled VA examinations in conjunction with claims for increase or other original claim.

2. The Veteran does not have anatomical loss, or loss of use, of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of his service-connected disabilities.

3.  The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

4.  The Veteran does not have a single service-connected disability rated as 100 percent disabling, and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1. Entitlement to service connection for a bilateral hip disability secondary to the service-connected right knee disability is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to the service-connected right knee disability is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Entitlement to service connection for a low back disability secondary to the service-connected right knee disability is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  Entitlement to service connection for a left knee disability secondary to the service-connected right knee disability is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

5.  Entitlement to service connection for a left ankle disability secondary to the service-connected right knee disability is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

6.  Entitlement to service connection for right ankle disability secondary to the service-connected right knee disability is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

7.  Entitlement to an increased rating for postoperative residuals of a right knee injury, currently rated as 30 percent disabling based on limitation of motion, and 10 percent disabling based on instability, is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

8.  The criteria for SMC based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claim was received prior to the enactment of the
VCAA.

A letter dated in March 2000 explained the evidence necessary to support the claims for service connection.  It invited the Veteran to submit evidence supportive of his
claims.

The undersigned discussed the VCAA with the Veteran and his representative at the
June 2002 hearing, and explained how it applied to his claims.

A June 2004 letter explained the evidence necessary to support claims for service
connection on both a direct and secondary basis, as well as claims for increased
ratings. The evidence of record was discussed, and the Veteran was told how VA
would assist him in obtaining further evidence. The Veteran was invited to submit
or identify evidence supportive of his claims.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 USCA § 5103(a) and 38 C F R § 3.159(b) regarding VA's duty to notify.  Not only has the Veteran been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims in December 2007, May 2009, January 2010, September 2012 letters.  


The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

In accordance with the Board's February 2013 remand, the Veteran was scheduled for examinations to determine the nature and etiology of the claimed disabilities, as well an examination to determine the severity of the service-connected right knee disability.

As discussed below in greater detail, while the Veteran was afforded an opportunity to report for VA examination, his failure to attend the examination has been documented in the record and he has not provided any reason for his absence. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report. See 38 C.F.R. § 3.655.

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). Given the RO's efforts in attempting to arrange for examination, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Moreover, given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where there was substantial compliance with Board's remand instructions).

Finally, the Veteran was afforded a Board hearing in June 2002.  During the hearing, the Veterans Law Judge clarified the issues on appeal and clarified factual issues that would assist in evaluation of the case. There was also a discussion on whether there was any other pertinent outstanding evidence that may be beneficial to the Veteran's claims. The actions of the Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II. Service Connection Claims and Claim for Increased Rating

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2013). VA regulations define an original claim as an initial application on a form prescribed by the Secretary. 38 C.F.R. § 3.160.

In this case, the claims on appeal are not the original claim for compensation as contemplated by the operative VA regulations. 38 C.F.R. § 3.160(b).  Rather, the Veteran's original claim for compensation was received by VA in 1982.  He submitted a new claim for an increased rating of his right knee disability as well as claims of service connection for bilateral hip, gastrointestinal disability, right and left ankle disabilities, and low back disability in 2000.

As indicated in the February 2013 remand, the Board determined that the evidence of record was insufficient to make a determination on the Veteran's service connection claims and an additional examination was necessary for opinion as to whether the Veteran's claimed bilateral hip, gastrointestinal disability, right and left ankle disabilities, and low back disability are caused or aggravated by his service-connected right knee disability.  The Board also noted that, given that the Veteran had not been afforded a recent examination pertaining to his right knee disability, a more contemporaneous examination was necessary.

The Veteran was scheduled for these requested examinations in October 2013.  The Veteran failed to report to the examinations without good cause.

There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  Moreover, he has not contended that he did not receive notification from VA. Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations).

The Veteran was also notified that failure to report to the scheduled VA exams would result in the denial of his claims in the November 2013 Statement of the Case (SSOC), and he was provided the opportunity to respond before the case was returned to the Board. While the Veteran responded to the SSOC in December 2013, he did not indicate why he did not attend the examination or request rescheduling. Therefore, the Board also concludes that the Veteran has not shown good cause for his failure to report for the examination.  See 38 C.F.R. § 3.655. A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

Lastly, the Board has considered all testimony present by the Veteran and finds such testimony to have been of inadequate detail and does not provide a basis on which to evaluate the claims.

As the Veteran failed to report for an examination scheduled for his claims of service connection for a bilateral hip disability, gastrointestinal disability, low back disability, left knee disability, right ankle disability, and left ankle disability and an increased rating for postoperative residuals of a right knee injury and he has not shown good cause for failing to appear, his claims must be denied.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claims for service connection for bilateral hip disability, gastrointestinal disability, low back disability, left knee disability, right ankle disability, and left ankle disability and for an increased evaluation for postoperative residuals of a right knee injury, and the claims must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655(b).

III. SMC

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).
The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living.  

The Veteran is service-connected for mood disorder, rated as 50 percent disabling; residuals of right knee injury, postoperative, rated as 30 percent disabling; and right knee instability, rated as 10 percent disabling.  

VA outpatient and private treatment records reflect that the Veteran received treatment for these service-connected disabilities as well as a variety of non-service connected ailments including back, bilateral hip and ankle, and left knee pain, hypertension, epigastric pain, residuals of a stroke, thalassemia, asthma, anemia, and carpal tunnel syndrome.

During the Veteran's September 2000 DRO hearing, he testified that, because of his carpal tunnel and torn rotator cuff, it was hard from him to dress, brush his teeth, bathe, and get in out of the tub.  He feared that his legs would give out and he would not be able to catch himself.  He indicated that he spent a lot of time at home by himself, and he felt he needed someone to help him cook, clean and get in and out of the tub.   

In a statement dated in September 2000, the Veteran's private physician, Dr. E., wrote that he believed that the Veteran's right knee alone, with the shift of the weight to the left knee and ankle, initiated his condition and that, until the completion of the repair and rehabilitation, there would continually be a need for aid and attendance.  He stated that the Veteran indicated that he was unable to use crutches or a cane very well for walking since his recent carpal tunnel release.  He noted that the Veteran was in need of continued physical therapy, rehabilitation, and further surgeries.

A November 2000 VA examination report reflects that he was living alone at that time.  He indicated that he attended church.

During the Veteran's Board hearing, he reported that he could not really able to take care of himself, because he spent a lot of time in the bathtub and was fearful that he would fall or slip getting out if unassisted, and could hit his head.  

On VA examination in March 2009, it was noted that he was a culinary student at that time and was unemployed due to multiple medical problems including his knees, ankles, and back.    He reported that his activities of daily living were impacted in that he needed help donning his shoes and socks.  

On VA examination in November 2012, the Veteran reported that he was employed part-time as a grill cook at a local professional sports stadium.  He stated that, since the March 2009 examination, his right knee condition had been treated conservatively on an outpatient basis.  He stated that he currently experienced daily severe mechanical right knee pain.  He indicated that he experienced almost constant right knee effusion and instability.  He denied flare-ups.  With respect to assistive devices, the Veteran reported that he used a brace at all times, and occasional used a cane or walker.  He used the cane and walker for his knee, back, and hip pain.

On VA psychiatric examination in May 2013, the Veteran arrived unaccompanied and was mobile without assistance.  He reported that he lived with his wife, his daughter, and 2 stepsons.  He stated that his hobby was cooking and that he planned to take more cooking classes.  He reportedly attended church and a Sunday men's group.  He reported that he had been working seasonally at a local professional stadium for special events.   

Recent VA treatment records reflect that the Veteran lived in a house with his family. An August 2012 treatment report reflects that he was able to perform most of his physical daily activities and that he performed stretches daily.  A November 2012 report reflected that he lived with his family and was independent in activities of daily living.  

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.

In addition, the record reflects that the Veteran is not bedridden.  Rather, he is able to get out of bed and able to ambulate independently, though he occasionally used a walker or cane.  Moreover, he has indicated that he uses these assistive devices, at least in part, for a variety of non-service connected disabilities including his back and hips.


Moreover, the record does not reflect that the Veteran is so helpless as to be in need of regular aid and attendance of another person.  In this regard, the Board notes that the Veteran has numerous service-connected disabilities; however, the evidence demonstrates that his service connected-disabilities do not cause him to be in need of another person to help with his activities of daily living.  VA outpatient treatment records generally indicate that the Veteran lives alone and is able to function independently.

The Veteran has not specifically asserted that he is unable to attend to his own needs or that he meets any of the criteria associated with an award of aid and attendance.  Rather, the Veteran has merely indicated that he could use assistance for activities such as cooking and getting in and out of the tub.  Moreover, these requests for assistance appear to be based, at least in part on non-service connected orthopedic disabilities, including of the hands, back, ankles, and shoulder.  Therefore, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities.  As such, the Board concludes that SMC based upon need for aid and attendance is not warranted.

Regarding SMC based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s).  Moreover, the record reflects that he is not housebound or living in a nursing home.  

For all the foregoing reasons, the Board finds that SMC based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hip disability secondary to the service-connected right knee disability is denied.

Entitlement to service connection for a gastrointestinal disability, to include as secondary to the service-connected right knee disability is denied. 

Entitlement to service connection for a low back disability secondary to the service-connected right knee disability is denied. 

Entitlement to service connection for a left knee disability secondary to the service-connected right knee disability is denied. 

Entitlement to service connection for a right ankle disability secondary to the service-connected right knee disability is denied. 

Entitlement to service connection for a left ankle disability secondary to the service-connected right knee disability is denied. 

Entitlement to an increased rating for postoperative residuals of a right knee injury, currently rated as 30 percent disabling based on limitation of motion, and 10 percent disabling based on instability, is denied. 

Entitlement to SMC based on need for aid and attendance or housebound status is denied.  



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim on appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

Since the Veteran's initial application for TDIU, the RO awarded service connection for mood disorder and assigned a 50 rating, effective on September 2, 2008.  His is also service connection for postoperative residuals of right knee injury, rated as 30 percent disabling, and right knee instability, rated as 10 percent disabling.  The combined rating is now 70 percent from September 2, 2008.

The Board acknowledges that the record reflects that the Veteran is employed on a part time basis, seasonally.  However, marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

While the Veteran has been afforded separate orthopedic and psychiatric examinations discussing the individual effects of the disabilities on employment, they do not address the question of whether the service-connected disabilities, in concert, render him unemployable.  Such an opinion would be helpful in resolving the claim for a TDIU rating.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1. The AOJ should take appropriate steps to send to a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for a TDIU.  The Veteran should be requested to provide up-to-date information concerning his employment and educational history. Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities. 

If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, the AOJ should arrange to have the Veteran scheduled for a VA examination to determine the impact of the service-connected disabilities on his ability to work.  The entire electronic claims file must be made available to the individual designated to examine the Veteran.    

The examiner should render an opinion, consistent with sound medical principles, as to whether, without regard to the impact of nonservice-connected disabilities or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-including a right knee disability and mood disorder-either alone or in concert, preclude him from obtaining and retaining substantially gainful employment consistent with work and education background.

In rendering the requested opinion, the physician should consider all objective evidence as well as the Veteran's assertions as to the severity of his service-connected disabilities and their impact on his ability to work. 

The physician should set forth all examination findings, along with complete rationale for the conclusion reached.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


